Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/819,138, filed on 3/15/2020, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2020, 9/15/2021, 1/4/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.

Claim 10 is rejected under 35 U.S.C. 101 because the claims recite "A system for attribute discovery", however the claim's limitations do not include any physical structure to perform the steps recited in the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 10, 11, 12, 13, 14 and 19 are rejected under Bettaiah et al. (US 10505825 B1)(hereinafter Bettaiah).

As per claims 1, 10 and 19, Bettaiah discloses segmenting a name of each of a plurality of operation objects based on one or more special characters used in the name of each operation object [At block 502, the computing machine creates one or more entity definitions, each for a corresponding entity. Each entity definition associates an entity with machine data that pertains to that entity, Col. 31, line 52]; performing a similarity comparison of the operation objects by extracting common subsequences from substrings of operation data in a same log as a target object [At block 606, the computing machine receives input (e.g., user input) specifying one or more search values (“values”) for the fields to establish associations (it is understood that the association between the entities can be interpreted as finding the similarity comparison) between the entity and machine data. The values can be used to search for the events that have matching values for the above fields. The entity can be associated with the machine data that is represented by the events that have fields that store values that match the received input (target object), Col. 33, line 46]; computing a string similarity of the extracted common subsequences to compare a maximum number and position of one or more subsequences in each substring to generate a matching value indicating an amount of a match of the one or more subsequences [At block 3418, the computing machine compares the score for the aggregate KPI to one or more thresholds. As discussed above with respect to FIG. 33B, one or more thresholds can be defined and can be configured to apply to a specific individual KPI and/or an aggregate KPI including the specific individual KPI. The thresholds can be stored in a data store that is coupled to the computing machine. If the thresholds are configured to be applied to the aggregate KPI, the computing machine compares the score of the aggregate KPI to the thresholds. If the computing machine determines that the aggregate KPI score exceeds or reaches any of the thresholds, the computing machine determines what action should be triggered in response to this comparison, Col. 130, line 26]; determining attributes by calculating statistical metrics for fields in the log [a statistic calculated based on one or more values of the threshold field in one or more events satisfying the search criteria of the search query when the search query is executed, a count of events satisfying the search criteria of the search query that include a constraint for the threshold field, Col. 136, line 64]; and identifying additional information of the operation objects based on the determined attributes and the matching value [A user may interact with a collapse/expand control element in column 92832a to expand a row to show additional information related to the field or to collapse a row to suppress the display of such additional information. Row 92842b is shown in the expanded state resulting in the presentation of field value detail information 92838 for the host field. Field value detail information 92838 is shown as presenting a listing of values for the host field found among the events of the historical notable event sample data, and a related percentage for each, Col. 258, line 4].

As per claims 2 and 11, Bettaiah discloses wherein the attribute discovery is performed automatically in real time without a predetermined identification information regarding names of fields in the log and a relationship among the fields in the log [FIG. 10AF is a flow diagram of a method addressing the automatic updating of a set of stored entity definitions, col. 4, line 30].

As per claims 3 and 13, Bettaiah discloses wherein the determining attributes by calculating; statistical metrics includes rendering text attributes [a value being displayed in a text box 34161, a statistical function indicator 34163 being highlighted, and/or a state identifier 34165 being highlighted, paragraph 180].

As per claims 4 and 12, Bettaiah discloses wherein the determining attributes by calculating statistical metrics includes rendering numerical attributes [At block 2004, the computing machine optionally receives input specifying a statistical function to calculate a statistic using the value in the field, col. 97, line 28].

As per claims 5 and 14, Bettaiah discloses wherein: the determining attributes by calculating statistical metrics renders sequence attributes; and the extracting common sequences from the operation data includes finding one or more common subsequences in the log having a longest length [A delimiter is a sequence of one or more characters (printable, or not) used to specify a boundary between separate, independent regions in plain text or other data streams. An entry delimiter is a sequence of one or more characters to separate entries in the file. An example of an entry delimiter is an end-of-line indicator. An end-of-line indicator can be a special character or a sequence of characters, col. 39, line 50].


Allowable Subject Matter
Claims 6-9, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 6-9, 15-18 and 20 are because the prior arts of record do not teach or suggest performing complex attribute mining of structured attributes including one or more of a sequence, a sub-graph, or a sub-set of the operation data; and stitching the fields of the structured attributes; wherein the stitched fields of the structured attributes include values at different timestamps revealing operations using attributes obtained from a sequence mining; identifying multiple successor entities for a target entity; computing an occurrence of times of each entity in a successor group; and identifying a type of substructure for the successor group; wherein the identifying of the type of substructure for the successor group comprising identifying a forked sequence substructure or a sequential sequence substructure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 11, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167